Citation Nr: 0615790	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-11 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected post traumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from August 1965 to June 1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from April 2000 and May 2001 rating decisions of the 
above Department of Veterans' Affairs (VA) Regional Office 
(RO).  The April 2000 decision had denied service connection 
for a low back disorder and granted service connection for 
PTSD (assigning a 50 percent disability evaluation).  The May 
2001 rating decision denied entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

The issue of entitlement to TDIU will be deferred pending the 
outcome of this Remand.


REMAND

A review of the record shows that, while the statements of 
the case provided to the veteran in January 2003 (concerning 
the back claim) and in October 2003 (concerning the PTSD 
claim) contained the provisions of 38 C.F.R. § 3.159, he was 
never sent VCAA notification letters concerning these claims.  
The Board cannot proceed to the merits of these claims until 
the veteran is provided with proper VCAA notification.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(CAVC) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was not provided with notice of the type of 
information and evidence that was needed to substantiate his 
claims for service connection and an increased evaluation, to 
include notice of the type of evidence necessary to establish 
an effective date for the disability on appeal.  Therefore, 
this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and that an effective date will be 
assigned if the increased evaluation claim is granted, and 
also includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.

The veteran has also indicated that he wished to be 
represented by the Disabled American Veterans (DAV).  In 
September 2004, the RO noted that the veteran should be asked 
to submit a VA Form 21-22, appointing DAV as his 
representative.  There is no indication in the record that 
the RO ever sent this form to the veteran.  This should be 
done.

Finally, the veteran's service-connected PTSD was last 
evaluated in March 2000, over six years ago.  The Board finds 
that this examination no longer provides an accurate picture 
of the current degree of disability resulting from his PTSD.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran an appropriate notice 
pursuant to the judicial precedent in 
Dingess, supra.

2.  Send the veteran a VA Form 21-22, 
Appointment of Veterans Service Organization 
as Claimant's Representative.  If the veteran 
wishes to be represented by DAV (or any other 
organization or), he must sign and return 
this form.

3.  Schedule the veteran for a psychiatric 
examination in order to fully evaluate the 
current degree of disability caused by the 
service-connected PTSD.  It is noted that the 
veteran is currently incarcerated; therefore, 
all efforts possible should be made to 
schedule this examination, to include 
examination by a fee-basis physician.  All 
efforts to schedule the examination must be 
documented, in writing, for the record.  The 
claims folder must be made available to the 
examiner in conjunction with the examination, 
and the examiner is asked to indicate in the 
examination report that the claims folder was 
so reviewed.  All special tests deemed 
necessary should be conducted. 

a.  The examiner should indicate whether 
the veteran's PTSD is manifested by the 
following:

Occupational and social impairment, with 
deficiencies in most areas, such as 
work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere with 
routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked irritability 
with periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.

b.  The examination must also include a 
Global Assessment of Functioning (GAF) 
Score.

c.  A complete 
rationale for all 
opinions expressed 
must be provided.

4.  Once the above-requested development has 
been completed, the veteran's claim must be 
readjudicated.  If any of the decisions 
remain adverse to the veteran, he and his 
representative, if any, must be provided with 
an appropriate supplemental statement of the 
case and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


